DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 1 December 2021, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of independent claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to disclose or suggest the interconnection and interrelationship of a rotatable plate that is rotatable with respect to the fixed plate” or “wherein the docking station is rotatable with respect to the target computing device about the first communication port via the rotatable plate and the fixed plate to change an angle between the docking station and target computing device, as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to disclose or suggest the interconnection and interrelationship of a docking 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to disclose or suggest the interconnection and interrelationship of a first communication port wherein the docking station is rotatably coupled to the computing device via the rotatable plate and the fixed plate and the mating of the detents and the protrusions as claimed in combination with the remaining limitations of independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



8 March 2022